DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 23 and 26, it is unclear how the first and second container produce a dough ball from an ingredient mixture. There is recited no structure for the production of a dough ball within the containers.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 20-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al.
	There is disclosed in Day an apparatus comprising: a container assembly including a first container 318 and a second container 336 defining a mixing volume; a coupling portion (pin) 316 configured to movably couple the second container to the first container; a first seal surface 324 associated with the first container in contact with a second seal surface 342 associated with the second container, when the container assembly is in a mix configuration, and the first seal surface spaced apart from and defining a tilt angle with the second seal surface when the container assembly is a delivery configuration; a mixer actuator opening (top) associated with the first container, the opening also providing for the entry of ingredients; a mixing actuator assembly 360 extending through the mixing actuator opening and into the mixing volume; a container actuator  .
Claim(s) 27 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushway.
	There is disclosed in Bushway an apparatus (figure 14) comprising: a container assembly including a first container 200 movably coupled to a second container 204 via a coupling portion 206 that allows the second container to tilt relative to the first container, the first container having a first end (top) and a second end (bottom), the first end having a mixing actuator opening and the second end having a first seal surface, the second container having a second seal surface (top), wherein the first container and the second container together define a mixing volume, a mixing actuator assembly 70’, a portion of which extends through the mixing actuator opening into the mixing volume, the mixing actuator assembly including a paddle having a first portion 72’ and a second portion 73’ that are configured to move differently with respect to one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. in view of Bushway.
	Day, as discussed in a rejection above, discloses all of the claimed subject matter except a delivery guide associated with the second container.
	Bushway, as discussed in a rejection above, discloses the use of a delivery guide 125 configured to guide material from a mixing container assembly.
	It would have been obvious to one skilled in the art to provide the mixing container assembly of Day with the delivery guide disclosed in Bushway, in order to assist in the delivery of material from the mixing container assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Waas, Huang and Pavero are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761